O’BRIEN, Chief Judge
MEMORANDUM OPINION AND ORDER
Plaintiff Mike Walsh filed a motion for a writ of prejudgment attachment with the filing of the complaint. Section 251 of title 5, V.I. Code Ann. (1967) authorizes the Clerk of Court to issue the writ. The statute, however, is unconstitutional on its face for its total failure to safeguard the defendant’s due process rights. North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975); Mitchell v. W. T. Grant Co., 416 U.S. 600 (1974); Fuentes v. Shevin, 407 U.S. 67 (1972); Sniadach v. Family Finance Corp., 395 U.S. 337 (1969). The Supreme Court has held in the above cases that due process requires that the defendant be afforded notice and opportunity for a hearing and participation of a judicial officer, when his property is seized. Our local statute completely ignores *119fourteenth amendment principles of due process.
The premises considered, now therefore it is
ORDERED:
THAT plaintiff’s motion for a writ of prejudgment attachment is DENIED.